DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

Response to Remarks
35 USC §103 Rejections
Applicant's arguments 11/13/2020, regarding the primary reference (Moore), failing to teach a shelf tag comprising an inventory database have been fully considered, and while examiner is not persuaded on the merit of the remarks that Moore fails to teach the supported concept of a local database “disposed on said shelf tag”, in view of the amendments to both independent claims and dependent claims, new prior art is applied in the current rejection.  Please note that the new art merely overlaps with Moore in disclosing the local data base feature.  While Moore does teach a central database, he also teaches a locally stored inventory record, and is recognized to be embrace by the term “database”.  The claims do not exclude a central database, and in fact the Applicant’s disclosure fully supports a “server” inventory database in Fig.1 and at least published paragraph 26: 


Applicant’s remarks regarding newly recited features of  “portable computer” of Claim 1; and “a user interface …” of claim 12 and the claims that depend from 12, have been considered but are moot in view of the immediate prior art rejection .
In response to Applicant’s argument directed to the rejection of Claims 7, 8, 25 and 26, please note examiner provides an alternative reference for disclosing a specific interpretation of battery level” as relied but not specifically recited or supported.  Please consider that the Applicant’s disclosure only mentions “battery level” one time outside the claims, and provides no specific interpretation of “level” that would be inconsistent with a disclosure of pass/fail, for example. The examiner is not persuaded that one of “ordinary skill in the art would understand battery status does not read on the recited “battery level”, in view of the Applicant’s omission of a specific definition (no reference to a numeric value or percentage).  
In response to Applicant’s argument directed to the rejection of Claims14-17 purporting that the rejection fails to reference the step of “synchronization”, examiner notes that the initial examination considered this limitation within the context of the 


Claim Objections
Claim 12 is objected to because of the following informalities:  Amended claim language “is incremented or decremented” is recited in duplicate, such as would be caused by a ‘cut and paste’ error.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "The shelf tag of claim 12, wherein said shelf tag transmits an inventory decrement signal in response to an inventory pick confirmation input event".  There is insufficient antecedent basis for this limitation in the claim as claim 12 from which it depends fails to limit the operation to a “decrement” event that is required in claim 12 and subsequently dependent claim 13.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6, 9, 21, 22, 27- 31 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2016/0026032), herein “Moore”; in view of Meyer et al.  (US 2016/0048798), herein “Meyer”; and further in view of Kim (US 2016/0055562), herein “Kim”.

Referring to Claims 1, 6, 9, 23 and 25, Moore teaches a  shelf tag system and method of facilitation  for inventory picking and tracking respectively directed to the same limitations comprising a shelf tag (e.g. Fig. 7B, elm. 11), comprising:
 	 a processor memory, a wireless network adapter (¶0098: microcomputer; and ¶0014: This information is not only shared with the attached LCD, which forms the basis of the eShelf, but it can also be wirelessly transferred to the store's database to manage the eShelf or to a smartphone, tablet, smartwatch, or Google Glass, to interact with a customer or staff. Antennas to wirelessly interact (Wi-Fi, NFC, Bluetooth, ZigBee, etc.) with customers, employees, the store, other eShelves or the internet can be incorporated into the eShelf, and inventory database (e.g. ¶0085: record… cataloged information); 
said inventory database configured to store shelf tag to defined region pairing information (¶0020:This information could be electronically displayed on the attached reflective color LCD price rail, or it could be wirelessly transmitted to the store's central database. This cataloged information could be used to find products, stock shelves and manage the whole purchasing process. These eShelves could even have a low-power Bluetooth link (NFC, or other short range, low power communication link) to all nearby customers' smartphones. The wireless eShelf communication link could provide product information such as price, location on the shelf and in the store, number in stock and on shelf, picture of product, UPC code…); inventory identifiers and inventory count: ¶0085: The eShelf could contain a shelf product sensor pad 50 that senses products placed on the shelf, resting on the shelf, or removed from the shelf. The shelf'sensor pad 50 could record many aspects of the product, such as, the product's size, location, and number of products on a shelf, the weight of the products, temperature and can talk to any RFID or NFC tags. This information could be electronically displayed on the attached reflective color LCD price rail, or it could be wirelessly transmitted to the store's central database. This cataloged information could be used to find products, stock shelves and manage the whole purchasing process. These eShelves could even have a low-power Bluetooth link (NFC, or other short range, low power communication link) to all nearby customers' smartphones. The wireless eShelf communication link could provide product information such as price, location on the shelf and in the store, number in stock and on shelf, picture of product, UPC code, ingredients, health facts, promotions, digital coupons, and just about anything else a customer may be interested in knowing in their 21.sup.st century supersmartmarket); 
said inventory database configured to store position information and defined regions of shelving (¶0141: Measuring the change in capacitance at each crisscrossing wire location or tactel will provide a map of what is resting on the surface of the sensor. The mutual capacitance between each orthogonal wire can be read one line at a time with no products resting on the eShelf. The capacitive map of the sensor surface can be stored in memory. As products are placed onto the sensor pad their capacitive signature can be determined by comparing the difference between the new capacitance map and the one in memory. As products are removed from the shelf their capacitive signature disappears letting the eShelf and store know the product has been removed from the shelf); 
whereby said shelf tag is affixed to a defined region and comprises a detachable mount (¶0014: Installing the autonomous eShelves will be a breeze. Just clean off the shelf, slide the eShelf onto the retail shelf, place it into interactive mode, stock it with merchandise, and then let it interact with the customers).   
Moore further teaches wherein said shelf tag includes a battery (¶0082/¶0098: battery).
While Moore teaches a portable computer module for deployment to a portable computer, said portable computer module instances in communication with said shelf tag (e.g. ¶0013/¶0014: The true success of the eShelf will depend on the countless apps that will run on or interact with the customer's mobile device to help them make their purchasing decisions. These software applications will allow the eShelf to interact with the customer's smart mobile device such as a tablet, smartphone, smartwatch, or Google Glass. Interacting with the eShelf using a smart mobile headset, like Google Glass, provides a hands-free and heads-up interactive shopping and managing experience. …Antennas to wirelessly interact (Wi-Fi, NFC, Bluetooth, ZigBee, etc.) with customers, employees, the store, other eShelves or the internet can be incorporated into the eShelf; and ¶0088: Interacting with mobile devices will also help the staff check and stock shelves); further teaching communications protocols that require an employee’s ‘device’ identification for operation (e.g. ¶0014/¶0138), yet is not specific to  “portable computer module instances having an assigned identifier and associated with a worker”, wherein “module” is  understood from Applicant’s disclosure to be a portable computing unit interacting with a shelf tag unit, and assigned to an employee.
Kim however in a model for product display management using an electronic shelf display unit, discloses this association (¶0028: An employee at a store, such as an electronics store, can use an employee terminal, such as a dedicated inventory management device to interact with the product display management system. The employee terminal can be used to retrieve a product identifier from a product identification label and a display unit identifier from the display unit tag. The identifiers can be received by the employee terminal by any means necessary. For example, the identifiers can be received by scanning an optical computer readable code or communicating with an NFC device. The employee terminal can receive the identifiers in any order. The employee terminal may have a user input that can be used to configure the employee terminal to receive product identifiers and display unit identifiers; and/or claim 9: the ESL identifier is an employee terminal of the retail establishment).
One of ordinary skill in the art would find it obvious to dedicate an interactive portable device to an individual worker performing an inventory task to create a clear and secure record of accountability and avoid redundancy of effort and data.
Meyer is maintained for teaching an alternative disclosure in a similar model electronic shelf label (Fig. 1, elm. 10) for the feature of said inventory database disposed on the shelf label or “tag” (¶0091: The inventory count may be displayed on the electronic shelf label 10. The individual inventory count functionality may reside in the electronic shelf label 10, in the controller 28, or in a separate designated processor, or the functionality may be distributed among various components of the system).
One of ordinary skill in the art would find it obvious to maintain a record linking product location with product within a location identified tag, because it is useful, even necessary to direct efficient user interactions (e.g. stocking or shopping), advantages disclosed by both Moore (¶0012) and Meyer (e.g. ¶0005).

Referring to Claim 2-4, Moore, in view of Meyer and Kim, teaches the shelf tag of claim 1, wherein said wireless network adapter is a WiFi radio configured with the WiFi protocol or wherein said wireless network adapter is a Bluetooth radio configured with the Bluetooth protocol (¶0014: Antennas to wirelessly interact (Wi-Fi, NFC, Bluetooth, ZigBee, etc.) with customers, employees, the store, other eShelves or the internet can be incorporated into the eShelf); or wherein said wireless network adapter is a cellular radio configured with the cellular protocol and while Moore is silent to  cellular per se, Kim does disclose this technology adaptation  (e.g.¶0040: The communication network 102 may be any wired network, wireless network or combination thereof. In addition, the communication network 102 may be a personal area network, local area network, wide area network, cable network, satellite network, cellular telephone network or combination thereof. Protocols and components for communicating via the Internet or any of the other aforementioned types of communication networks are well known to those skilled in the art of computer communications and thus, need not be described in more detail herein).
One of ordinary skill in the art would recognize extending communication protocol to include cellular to be adaptation as required or desired, as disclosed.

Referring to Claims 21, 22, and 27-32, Moore, in view of Meyer and Kim, teaches claims 1 and 23, and while Moore teaches the weight and size detection and sharing the detected attributes with a database (¶0014: EShelf product sensor pads can be made to detect many product attributes such as sizes, shapes, locations, weight, temperature, and even talk to any RFID tags. This information is not only shared with the attached LCD, which forms the basis of the eShelf, but it can also be wirelessly transferred to the store's database), he is silent to wherein said inventory database is configured for receipt of the weight information of inventory items, said weight information received prior to shelving placement; and wherein said inventory database is configured for receipt of the dimensional information of inventory items said ; the calculation of those aggregate values;  and the conditional display of the respective values thresholds .
Meyer however discloses these received/calculated values of weight and size, as expected weights and footprints with section of shelf disclosing “aggregate values”  (¶0071: Combining the detection of the footprint and weight of a product allows for better inventory control than a system which detects the presence of products, product footprints or product weights alone. The detected size and weight can be compared to the expected footprint and weight of the product assigned to a particular section of the self and indications of any abnormalities sent to store employees. The expected product data may be contained in a product database)
Meyer further discloses wherein said aggregate weight and dimensional information of inventory items of an order is conditionally displayed upon a threshold values as indicating low inventory thresholds and visual indication thereof disclosing “display” (¶0018: In some embodiments the controller monitors each unique electrical return line to determine a quantity of footprints associated with the retail items placed on the inventory sensor. In some embodiments the controller additionally determines the weight of the retail items placed on the inventory sensor. In some embodiments the controller compares the determined retail item weight to a database of stored retail item weights to determine a quantity of retail items placed on the inventory sensor. In some embodiments the controller performs a lookup in the database for the identified retail items to determine a predetermined low inventory threshold associated with the retail item and generates a warning when the determined quantity falls below the predetermined low inventory threshold. In some embodiments the controller monitors each unique electrical return line to determine a quantity of footprints associated with the retail items placed on the inventory sensor and wherein the quantity of footprints, the determined retail item weight, and the determined quantity of retail items are cross-referenced to identify an out of place retail item condition. In some embodiments a visual indication is generated at the inventory sensor or at an associated display when a retail item having a non-matching footprint or non-matching weight is detected at the controller on the inventory sensor. In some embodiments the inventory sensor further comprises a third layer disposed between the first layer and the second layer to provide biasing such that each of the plurality of first conductive elements and each of the plurality of second conductive elements are not in contact when force is not applied to the first conductive element in the direction of second conductive element).
One of ordinary skill in the art would find it obvious to modify a system that determines actual size/weight to also include prior size/weight information, as the comparison provides a simple and obvious inventory audit; and further upon having this information it would be obvious to display thresholds that provide a measure for inventory conditions that are relevant to smooth, uninterrupted business operations (e.g. low inventory).

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, in view of Meyer and Kim, as applied to claims 1 and 23 above, in view of Britt et al. (US 2017/0171313), herein “Britt A”; and further of Britt et al. (US2017/0169264), herein “Britt 2”.

Referring to Claims 5 and 24, Moore, in view of Meyer and Kim, teaches claims 1 and 23, and while both disclose the use of Bluetooth (e.g. ¶0014 and ¶0097, respectively), and multiple shelf tag communication arrangements (¶0086 and  Fig. 1, elms. 10 respectively), and battery operation (¶0097 and ¶0052 respectively), neither is specific to wherein said wireless network adapter is a Bluetooth radio configured with the Bluetooth protocol having a first advertising interval; a second similarly configured shelf tag wherein said wireless network adapter is a Bluetooth Page 16 of 21 radio configured with the Bluetooth protocol having a second advertising interval. 
However Britt 1, discloses in his model for modifying packet interval timing using multiple Bluetooth devices this limitation of “second intervals” (e.g. Abstract: An apparatus and method are described for modifying packet interval timing to identify a data transfer condition. For example, one embodiment of a system comprises: an Internet of Things (IoT) device comprising a first wireless networking interface to establish communication with an IoT hub over a local wireless network channel, the first wireless networking interface implementing a first advertising interval between advertising packets; advertising interval selection logic to cause the first wireless networking interface to use a second advertising interval for advertising packets upon detecting that the IoT device has data to be transmitted to the IoT hub, the IoT hub to detect that the IoT device has data to be transmitted based on the change to the second advertising interval;  and ¶0086: As illustrated in FIG. 7, the intermediary connection logic/applications 701, 711, 721, on each device may be configured based on the application at hand. For example, for a refrigerator, the connection logic/application 701 may only need to transmit a few packets on a periodic basis. For other applications (e.g., temperature sensors), the connection logic/application 701 may need to transmit more frequent updates). 
Britt 2, sharing common assignment and inventorship, discloses a specific application of the technology of Bluetooth interaction of the internet of things (IOT) devices to embrace electronic shelf labels (Title/Abstract: A system and method are described for Internet of Things (IoT) shelf tags).
One of ordinary skill in the art would find it obvious to recognize the advantages and employ different advertising intervals among a network of IOY devices including shelf tags, to overcome the difficulties associated with connecting and powering IoT devices that communicate different information and location data. (See both Britt references Background statements). 

Claims 7, 8, 10, 25 and 26 are  rejected under 35 U.S.C. 103 as being unpatentable over Moore, in view of Meyer and Kim, as applied to claim 1 above, and further in view of Reynolds (US 2003/0115096), herein “Reynolds”; or alternatively Kim et al. (US 2012/0169585), herein “Kim2”.

Referring to Claims 7, 8, 10, 25 and 26, Moore, in view of Meyers and Kim, teaches the shelf tag of claim 6 and 23, bother further disclosing the communication and sensor enable shelf tags having incorporated batteries (¶0097 and ¶0052 respectively), yet neither discloses: wherein said shelf tag stores the current battery level wherein said shelf tag transmits the current battery level; or the recited battery housing configuration. 
Battery status); and/or 
wherein said shelf tag includes housing for battery access, the housing bounding an interior section of said shelf tag; said housing further comprising a tray dimensioned for slidable receipt in said interior section; said tray including a recess dimensioned for receipt of a battery; and a flange extending outwardly from the lower section of the housing including a mount (Figs. 2/5, elm. 70, and ¶¶0075-0076: Thus, a closed, secure compartment is provided by receptacle 70 for one or more batteries, such as battery 572. Conductors are connected to the battery and extended for distal access through a slider bar 87 to provide electrical power via wires 151, seen in FIG. 2.  Mounting member 24 comprises essentially a body of material 107. The mounting member 24 functions together with member 22 as a clamp to engage the molding strip 54, front and back, respectively, as shown in FIG. 2. Mounting member 24 also functions to receive mounting member 22, as previously disclosed. In this manner, display assembly 20 is securely affixed to molding strip 54 and at least one a battery 572 is disposed within receptacle 70).
Alternative Kim2 discloses this feature in his model of an electronic shelf label as remaining battery capacity (Fig. 4; and ¶0043: As shown in FIG. 4B, a bar code representing the ID of the electronic shelf label 30 and information regarding a remaining battery life may be displayed in the management mode. The information regarding the remaining battery life is information received from the server 10).

One of ordinary skill in the art would also find it obvious to include a configuration of battery housing that facilitate ease of replacement while still discouraging battery theft (see Reynolds: Abstract). 

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, in view of Meyer and Kim; and further in view of Carson et al. (US 2014/0025545), herein “Carson”. 

Referring to Claim 12-20, Moore, in view of Meyer, teaches the shelf tag of claim 1, and Moore further teaches, wherein said shelf tags further includes aa shelf tag that facilitates interactivity with store employees for stocking events (e.g. ¶0010: The electronic shelf edge displays will also have to interact with the store employees to assist them in stocking the shelves; and ¶0014); yet Moore is silent to “wherein said shelf tag further includes a user interface having  a pick confirmation input, said inventory count is decremented in response to engagement with said input; and wherein said shelf tag transmits an inventory decrement signal in response to an inventory pick confirmation event; and wherein said shelf tag is configured to synchronize inventory databases on an inventory confirmation input as recited in claims 14-17.
: The electronic shelf label 10 or controller 28 may also have circuitry to issue an alert of a potential inventory out of place to remotely and automatically notify a store employee of the situation. In another embodiment, the electronic shelf label 10 may include a local indicator 94 such a flashing light or color coded light on the electronic shelf label 10; and  ¶0122); further disclosing inventory synchronizing on the portable module; and wherein said server computer module inquiry is communicated from said server computer module to said portable computer module to said shelf tag (Fig. 9; and ¶0093-¶0095: In some embodiments, the area controller 28 may reference a database to determine the particular shelf and aisle with which the product (as well as the sensor 30 and ESL 10) has been associated. This information may be communicated to the mobile device 90 by the area controller 28 or other device directly to employees); ¶0123 disclosing synchronizing inventory databases in response to inventory confirmation input at a server module: (in some embodiments, the inventory of a retail product or the depletion rate of a retail product are sent to a remote location (i.e. a location outside the retail store). For example, the inventory or depletion rate or a retail product can be sent to a central processor, a corporate headquarters, a supply chain warehouse, a manufacturing facility, or a third party monitoring facility. The dissemination of inventory and depletion rates can be used to improve supply chain management and inventory planning).  
One of ordinary skill would find it obvious to in include the notification of an inventory depletion for maintaining optimal inventory levels; as well as the synchronizing of databases for the determination of said optimized values, and further to perform this synchronizing operation on multiple devices to accommodate the store configuration (e.g. large and/or densely packed warehouse stores may have a limited range in wireless communication channels and require more mobile device utility),  further  serving to retrofit existing communication channels. 
While both Moore and Meyer teach inventory updates and the communication thereof, and Meyer discloses the engagement of scanning event for input,  neither Moore or Meyer explicitly teach or disclose the interface input feature or the limitation of claim 17 reciting “wherein said server computer module inquiry is communicated from said server computer module to said portable computer module to said shelf tag”; or “wherein said shelf tag is configured to receive a pick indicator message from a portable computer module; and wherein said pick indicator message is communicated from said server computer module to said portable computer module to said shelf tag”; or  wherein said shelf tag is configured to receive a pick indicator message from a server computer module.
	Carson however, in his model for inventory picking of controlled substances, explicitly discloses these feature (Fig. 9, elms. 64/68/70/142; ¶0015: The system also includes a human machine interface that is configured to provide instructions to the user to indicate which of the plurality of storage carousels to move to in order to pick a product for the customer order. The human machine interface may include an alphanumeric display mounted on the cage of each of the storage carousels adjacent to the pick modules. Alternatively, the human machine interface may be provided by a display screen on a hand scanner carried by the user between the plurality of storage carousels. Therefore, the user may always be notified where the next product in a batch of products may be obtained, thereby increasing the efficiency of the process. The system enables more products to be stored in smaller area close in proximity to the automated label and verification machine; ¶0055: Furthermore, the pick modules 70 include at least one button 80 configured to receive input from the operator 10 indicating that items have been removed from the storage location 72. The pick modules 70 are connected to a bay controller (not shown) located in the controller box 64 and configured to communicate with the pharmacy host server; and/or ¶0067: In a manner not shown herein, each inventory location 140 in the pick-to-light racks 42 has a dedicated pick-to-light module 70 with a pick face that includes an indication light, one or more buttons 80, and an alphanumeric display module 78. The alphanumeric display 78 indicates to the operator 10 the number of products 36, 38 to be picked for an order, and the buttons 80 permit the operator 10 to adjust the quantity up, or down, if there are inventory issues. The adjustments provide a means for the operator 10 to update the database of the pharmacy host server 56 with real-time, accurate inventory counts of products 36, 38. Thus, the pick modules 70 used with the pick-to-light racks 42 follow the same logic as those pick modules 70 used with the storage carousels 62. Each of the pick-to-light racks 42 may include other types of pick-to-light modules, such as an order control module, that are operated under the control of the bay controller and : audit; and for disclosing claim 17 communication sequence, Fig. 21 and ¶0112/¶0115/¶0125: Based on the determined status, the processor 342 of the pharmacy host server 56 may insert/update one or more records in one or more databases responsive to an insert/update event occurring in a first database (block 756), or the processor 342 of the pharmacy host server 56 may "turn off" one or more records of one or more databases responsive to a remove event occurring in the first database (block 758). In response to the insert/update of one or more records, the processor 342 of the pharmacy host server 56 may assign one or more available storage locations to a product associated with the insert/update (block 760). In response to "turning off" one or more records associated with a particular product, the pharmacy host server 56 may communicate an inventory message to one or more ALV carousel units 32 or hand scanners 142 (block 762),  ).
One of ordinary skill in the art would find it obvious to modify an interactive shelf label to include a direct input of item removal and an established /transparent trail of inventory reconciliation when individual item inventories need to be more closely monitored for stock-outs due to circumstances such as recalls/expirations and/or security issues.

Alternatively, Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable  over Moore, in view of Meyer; and further in view of Swartzel et al. (US 2001/0045893), herein “Swartzel” 

Referring to Claims 18-20, Moore in view of Meyer, teaches the shelf tag of claim 1, and while Moore teaches sending stocking instructions to stocking personnel, he is silent to “wherein said shelf tag is configured to receive a pick indicator message from a portable computer module; and wherein said pick indicator message is communicated from said server computer module to said portable computer module to said shelf tag”; or  wherein said shelf tag is configured to receive a pick indicator message from a server computer module. 
Swartzel  however in his model for product information display discloses wherein said shelf tag is configured to receive a pick indicator message from a portable computer module; and wherein said pick indicator message is communicated from said server computer module to said portable computer module to said shelf tag” (e.g. ¶0048: In a product locator/verify display, the tags display may change to a flashing "here" as shown in FIG. 9 when a product's UPC is scanned by a hand held RF unit 51 in order to assist store personnel in finding the appropriate spot for placing items on the shelves during stocking operations, reducing the time it takes an employee to stock the shelves. Further, if the tag includes a separate LED annunciator or sound element type annunciator (shown as 1000 in FIG. 4), the annunciator may also be triggered to attract the attention of store personnel. In such a "stock to light" mode, all tags flashing their annunciators (indicating a promotional item for example) would first be reloaded by the controller to stop flashing the annunciator when the system is placed in the stock to light expanded retail mode, while the controller maintains a record of such promotional tags such as by storing the information. Store personnel using the portable RF unit then scan a barcode on an item to be stocked (or on a list) and the RF unit 51 sends a signal to the TSC 28. The TSC 28 consults the product database to identify the tag or tags associated with that product. The TSC 28 then sends a signal which causes the tag display screen and/or separate annunciator of the particular tag to flash, and may also send location information such as store aisle # to the RF unit 51 for display by the RF unit 51, enabling store personnel to identify the appropriate location to stock the product).  
Swartzel additionally teaches wherein said shelf tag is configured to receive a pick indicator message from a server computer module (e.g. ¶0005: (c) identifying, by the controller, at least one display tag associated with the desired product; (e) communicating, from the controller to the identified display tag, a signal for activating the annunciator of the identified display tag). 
One of ordinary skill in the art would find it obvious to modify a product label and communication system to include the multiple interactions to accommodate multiple communication protocols and communication backup.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210.  The examiner can normally be reached on M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687